Citation Nr: 1745146	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  04-11 973A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an upper back disability, to include on a secondary basis.  

2.  Entitlement to service connection for a neck disability, to include on a secondary basis.  

3.  Entitlement to service connection for a psychiatric disability claimed as dysthymia, to include on a secondary basis.  

4.  Entitlement to a rating in excess of 40 percent for a low back disability, on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:  Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1977 to March 1980.  This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2003, June 2006, and February 2013 rating decisions by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In July 2003, the RO denied a rating higher than 40 percent for a low back disability (currently characterized as lumbosacral strain with spondylolysis L5-S1 and spondylolisthesis); in June 2006, the RO denied service connection for an upper back disability and a neck disability, and a TDIU rating; and in February 2013, the RO denied service connection for a psychiatric disability, to include dysthymia.  Hearings were held before a Decision Review Officer at the RO (in August 2005), and before the undersigned (in May 2007); transcripts of both hearings are in the record.  

A September 2007 Board decision denied service connection for two disabilities unrelated to the current issues on appeal, and remanded the case to the RO for further development of the issues of service connection for an upper back and neck disability, a higher rating for a low back disability, and a TDIU rating.  After development was completed, the case was returned to the Board.  An April 2008 Board decision denied a rating higher than 40 percent for a low back disability, and remanded the case to the RO for further development of the other issues on appeal at that time.  The Veteran appealed the Board's April 2008 decision as to the denial of a higher rating for a low back disability to the United States Court of Appeals for Veterans Claims (Court).  In April 2009, the parties - the Veteran and the legal representative of the VA, the Office of the General Counsel - filed a Joint Motion for Remand to vacate the Board's decision and remand the case to the Board with respect to the issue of a higher rating for a low back disability.  In April 2009, the Court granted the Joint Motion, vacating the Board's decision, and remanded the matter to the Board for action consistent with the terms of the Joint Motion.

A July 2010 Board decision denied a schedular rating higher than 40 percent for a low back disability and remanded the case to the RO for further development on the issue of a rating in excess of 40 percent for a low back disability on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  In September 2014, the Board remanded the case to the RO for additional development of all the issues, to include a referred issue of entitlement to a rating in excess of 40 percent for a low back disability (on a schedular basis), which the RO denied in July 2017.  The case has now been returned to the Board for its further consideration.  

The issues of service connection for upper back, neck, and psychiatric disabilities and seeking a TDIU rating are being REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if action is required.


FINDING OF FACT

The disability picture presented by the Veteran's service-connected low back disability is not exceptional or unusual with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  


CONCLUSION OF LAW

A rating in excess of 40 percent for a low back disability, on an extraschedular basis, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321(b)(1) (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran received VCAA-compliant notice on a claim for a higher rating for the low back disability in a May 2003 letter.  

VA has made reasonable efforts to identify and obtain relevant records in support of the claim.  38 U.S.C.A. § 5103A(a), (b) and (c).  In May 2007 the Veteran was afforded a hearing before the undersigned on her higher rating claim.  The Court has held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing must explain the issue and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the undersigned explained the underlying issue relative to higher ratings for the low back disability, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to substantiate the claim.  A hearing notice omission or deficiency is not alleged.  

The RO has obtained the Veteran's pertinent treatment records from VA, various private records, and from the Social Security Administration (SSA).  The Veteran has not identified any other records pertinent to the issue on appeal.  VA has also arranged for compensation examinations of the Veteran in June 2003, July 2004, March 2006, October and November 2007, December 2009, April 2011, June 2013, and November 2014.  The reports of these examinations contain the Veteran's medical history and pertinent clinical findings sufficient to evaluate the low back disability under governing rating criteria; therefore, they are adequate for rating purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123(2007).  As there is no indication of the existence of additional evidence to substantiate the claim, VA's duty to assist is met.  

Merits of the Claim

Governing law provides that ratings shall be based as far as practicable, upon the average impairment of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 

A July 2010 (unappealed) Board decision denied the Veteran's claim for a rating in excess of 40 percent for her low back disability on a schedular basis, but remanded the case to the RO for further development of the issue of a rating in excess of 40 percent for a low back disability on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  Specifically, an additional VA examination was ordered to determine the impact of the Veteran's low back disability on her employment (i.e., the types of activities that would and would not be precluded by any functional impairment shown).  It was noted at that time that the Veteran was found by SSA to be disabled due in part (primarily, but not solely) to her low back disability.  Moreover, a March 2006 VA examiner concluded that the low back disability had "significant effects" on her occupational activities, and a November 2007 VA examiner found that she was "significantly handicapped by her low back as well as other problems in employability" but that she was "not completely unemployable" because there were some occupations she was capable of doing.  
The Veteran subsequently underwent VA examinations in April 2011 and June 2013 by the same examiner, who furnished comments to the effect that due to the low back disability the Veteran had a poor chance of employability or was not able to work.  Significantly, this examiner's conclusions were based on a given diagnosis of low back pain with radiation, which is suggestive of neurological manifestations of the low back disability involving the lower extremities.  However, the record presented conflicting medical evidence as to whether the Veteran had objective neurologic abnormalities attributable to the service-connected low back disability.  On neurologic examination in October 2007, for example, she was found to have a generalized peripheral polyneuropathy that was likely secondary to (nonservice-connected) diabetes mellitus.  In light of the foregoing, in September 2014 the Board remanded the case for a VA neurological examination to ascertain whether the Veteran's low back disability is manifested by any objective neurologic manifestations.  Also to be determined was the impact of the Veteran's low back disability (including any identified neurological manifestations in the lower extremities) on her employability, taking into consideration her education (college degrees in psychology and fine arts in May 2005, obtained with the assistance of VA's Vocational Rehabilitation program) and past working experience (to include as a nurse's aide and a machine tender at a photo developer) but not her age.  The examiner was asked to identify what types of employment would be precluded by the low back disability, and what types of employment, if any, would remain feasible despite the disability.  

To that end, the Veteran underwent a VA neurological examination in November 2014, and peripheral neuropathy was diagnosed.  The examiner found that there was no clinical evidence of lumbar or cervical radiculopathy and that the Veteran had evidence of sensory-type peripheral neuropathy in the hands and feet.  He noted that the Veteran had not worked in over 20 years due to "back conditions" (he did not elaborate, as the record indicates the Veteran had cervical, thoracic, and lumbosacral spine disabilities) and together with her peripheral neuropathy it was more unlikely she would be able to work in a capacity where manual labor was required, or where standing, walking, or sitting over an hour was required.  
 
In December 2016, the RO referred the matter of extraschedular consideration under 38 C.F.R. § 3.321(b)(1) for the low back disability to the Director of the VA Compensation and Pension Service.  The referral noted, among other things reflected in the record, that the Veteran had an extensive medical history to include diabetes mellitus, hypertension, hyperlipidemia, asthma, breast cancer, sleep apnea, obesity, and dysthymia (all not service-related).  It was further noted she had not worked since 1992.  In response in February 2017, the Director found that an extraschedular evaluation for the low back disability was not warranted for any time period considered in the appeal.  

Thereafter, in May 2017, the Veteran underwent another VA examination to assess the severity of her low back disability (diagnosed as lumbosacral strain with spondylolysis L5-S1 and spondylolisthesis).  Based on the findings, to include moderate limitation of motion of the lumbar spine (e.g., forward flexion to 60 degrees) due to pain without radicular pain or any signs or symptoms due to radiculopathy, the examiner remarked that the functional impact of the spine disability on her ability to work would be such that she would have difficulty with prolonged walking and standing.  Thereafter, a July 2017 RO decision denied a rating in excess of 40 percent for the low back disability on a schedular basis.  

The Board has carefully considered the medical evidence and lay evidence, including the Veteran's assertions that her low back disability alone prevents her from working (such claim is addressed in her TDIU claim which has been deferred in the remand, below).  To assign an extraschedular rating for a service-connected disability there must be evidence of an exceptional disability picture, whereby evaluating the disability under the schedular ratings would prove inadequate.  In this case, the Veteran's low back disability does not present such a picture.  She has been rated 40 percent for her lumbosacral spine disability for the duration of the appeal, and the criteria under which her rating was assigned account for the level of severity and symptomatology of the disability.  

During the period considered in this appeal, the Veteran has undergone numerous VA examinations to assess her low back disability, to include examinations in June 2003, July 2004, March 2006, October 2007, November 2007, December 2009, April 2011, June 2013, and November 2014.  It was ultimately determined that there were no neurological manifestation attributable to her low back disability in her lower extremities; thus, such symptoms are not to be considered when evaluating this disability.  However, her disability was manifested by symptoms of pain, stiffness, weakness, guarding, tenderness, and significant limitation of motion at times during flare-ups and with pain (but not ankylosis).  This symptomatology is contemplated by the Rating Schedule (38 C.F.R. § 4.71a, Diagnostic Codes 5286-95 prior to September 26, 2003, and Codes 5235-5243 thereafter), which also provides for higher ratings for more severe symptoms related to the disability.  In other words, the criteria reasonably describe the disability level and symptomatology such that her schedular rating is adequate and an extraschedular rating is not warranted.

The Board also notes that during the period covered in this appeal (the Veteran filed a claim for a higher rating for the low back disability in May 2003), the record does not indicate that the Veteran has required any hospitalization for her low back disability.  She has been receiving SSA disability benefits pursuant to a June 1999 SSA decision, finding that she had severe impairments related to several different disabilities, including a low back disability (namely, degenerative disc disease of the lumbar and cervical spine, obesity, hypertension, depression and anxiety).  Nevertheless, while it appears she has not been employed full time consistently since the early 1990s, VA records indicate that she has successfully completed VA's Vocational Rehabilitation and Employment program (see letters dated in December 2005 and March 2006 from her vocational rehabilitation file), after obtaining educational/training assistance that led to college degrees (BA) in psychology and arts in May 2005.  Evidently, she thereafter obtained employment as a support counselor beginning in December 2005, but it appears that the employment did not continue (without clear explanation in the file) because she made no references to any employment at her Board hearing in May 2007, as she was pursuing a TDIU claim by then.  

In conclusion, the Board finds that the disability picture presented by the Veteran's service-connected low back disability is not exceptional or unusual with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  


ORDER

The appeal seeking a rating in excess of 40 percent for a low back disability, on an extraschedular basis under 38 C.F.R. § 3.321(b)(1), is denied.  


REMAND

Upper Back and Neck Disabilities

In September 2014 the Board remanded the case in part to afford the Veteran VA examinations to determine the etiology of her upper back and neck disabilities.  In the remand, it was noted that an addendum opinion was needed from the VA examiner in November 2007 and December 2009, regarding whether the Veteran's service-connected low back disability aggravated her upper back and neck disabilities, because the medical opinions of record were inadequate for rating purposes.  A January 2016 medical opinion was obtained from a different provider (an orthopedic surgeon), who summarized the pertinent evidence and opined that the upper back and cervical spine disabilities were not caused or aggravated by the low back pain disability.  This conclusory opinion was not accompanied by any rationale or comment about Dr. Brndjar's brief opinion in May 2007 that the Veteran's upper back and neck pain "may be worsened by her low back problems," as requested.  The Board is keenly aware that this appeal has been pending for a prolonged period of time, but to ensure compliance with remand directives (per Stegall v. West, 11 Vet. App. 268 (1998)), clarifying medical opinions must be sought.  




Psychiatric Disability 

The Board remand of September 2014 also directed that the Veteran undergo a VA psychiatric examination to ascertain the nature and etiology of any psychiatric disability in light of her claim that she has experienced psychiatric symptoms (depression) since service.  She had previously undergone a VA examination in October 2011, but the report obtained was considered inadequate because it did not account for the significant facts in the case and did not provide a plausible basis for the opinion.  Also, new allegations (a report of military sexual trauma) and a new theory of entitlement (her depression was due to worsening physical problems) had been raised by the Veteran since that examination, and further development, to include another medical opinion were necessary.  

On February 2016 VA examination the examiner provided diagnoses according to criteria set forth under DSM-5 (Diagnostic and Statistical Manual of Mental Disorders, 5th ed. 2013).  Notably, VA implemented DSM-5, effective August 4, 2014, and the Secretary of VA determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  79 Fed. Reg. 45,093 (Aug. 4, 2014).  Here, the RO certified the Veteran's appeal (regarding the psychiatric claim) to the Board in January 2014; hence, DSM-IV, not DSM-5 must be applied in this claim.  Therefore, the case should be returned for an addendum opinion by the VA examiner to specifically consider and apply the old criteria under DSM-IV.  
	
Moreover, the VA examiner opined that the current psychiatric diagnoses (dysthymic disorder and schizotypal personality disorder) appeared to not be at least as likely as not incurred in or caused by her service because the Veteran was not reporting any mental health distress at the time of the examination that was not related to specific recent situational events (namely, her father's present illness).  Further, it was opined that because she was not reporting any current symptoms, her diagnoses appeared to not be at least as likely as not to have been caused by her claimed military sexual trauma or caused or aggravated by any physical disability.  The fact that the Veteran may be asymptomatic at the time of the examination does not necessarily signify that her underlying disability has resolved or cannot be attributed to remote events in service.  The Board also recognizes that service connection may be granted for a disability that resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement of a current disability to establish service connection is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim, and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  Thus, the Board must return the case to the RO for an addendum opinion that contains a complete explanation of rationale.  

TDIU

As the issue of entitlement to a TDIU rating is inextricably intertwined with issues being remanded for additional evidentiary development, consideration of the appeal in that matter will be deferred pending development of the remanded issues.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the Veteran's claims file to the VA provider who examined the Veteran in January 2016 and furnished opinions concerning the etiology of her upper back and neck disabilities, or if unavailable to another orthopedist.  After a review of pertinent medical and scientific literature, the examiner should provide addendum opinions that respond to the following: 

(a).  Is it at least as likely as not (i.e., 50 percent or higher probability) that the Veteran's currently diagnosed upper back disability was caused or aggravated by her service-connected low back disability.  

(b).  Is it at least as likely as not (i.e., 50 percent or higher probability) that the Veteran's currently diagnosed neck disability was caused by or aggravated by her service-connected low back disability.  

Aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is found, the examiner should indicate, to the extent possible, the approximate baseline level of disability before the onset of the aggravation.

The examiner should provide rationale for all opinions, to specifically include comment on the May 2007 opinion by the private doctor, Dr. Brndjar (expressing, with rationale, agreement or disagreement with that opinion).  

2.  The AOJ should return the February 2016 VA psychiatric examination report to the examiner for an addendum opinion regarding the nature and etiology of any current (i.e., since August 2011) psychiatric disability of the Veteran.  Specifically, the examiner is asked to consider and apply the old criteria of DSM-IV, rather than the criteria of DSM-5, in identifying any psychiatric diagnosis given to the Veteran (from the time she filed her claim in August 2011 to the present).  If the February 2016 VA examiner is unavailable, or feels that another examination is needed, the AOJ should arrange for a VA psychiatric examination by a psychiatrist or psychologist to determine the nature and etiology of any current psychiatric disability (i.e., any disability shown since the filing of the claim in August 2011), under the criteria as set forth in DSM-IV. 

The claims folder should be made available for review by the examiner.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.

After a review of pertinent medical and scientific literature, the examiner should (a) identify by diagnosis each psychiatric disability found currently or during an earlier period of this appeal (i.e., since August 2011), in accordance with DSM-IV (because DSM-5 does not apply in this case); (b) opine whether it is at least as likely as not (50 or higher probability) that any diagnosed psychiatric disability is related to the Veteran's period of service from July 1977 to March 1980, to include the documented psychiatric complaints and diagnoses (situational adjustment reaction with possible personality traits) therein and any corroborated incident of the claimed military sexual trauma therein; and (c) opine whether it is at least as likely as not (50 or higher probability) that any diagnosed psychiatric disability was caused by or aggravated by a physical disability, specifying the disability(ies).  

Aggravation is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression (versus a temporary flare-up of symptoms).  If aggravation is found, the examiner should indicate, to the extent possible, the approximate baseline level of disability before the onset of the aggravation.

As before, the examiner is advised that the Veteran was found to be psychiatrically normal on enlistment examination (following a June 1977 neuropsychiatric consult when depressive neurosis, in remission was diagnosed and she was found to be acceptable/fit for service); therefore, she is presumed to have been of sound mind on entry in service.  The examiner is also advised that the Veteran reported that she received psychiatric treatment at a VA clinic from 1980 to the present but that medical records prior to 2001 are unavailable.  VA outpatient records from 2001 consistently show the Veteran reported a history of chronic depression since the age of 18-19 (prior to service), and diagnoses of dysthymia/dysthymic disorder and a schizotypal personality disorder.  Private records document that in July 1988 she was hospitalized for adjustment disorder with depressed mood and in November 1997 for adjustment reaction of adult life and schizoid personality (at that time she reported she felt her depression was due to worsening physical problems).  On June 1993 evaluation by E. DelPezzo, Ph.D., psychological testing showed the Veteran had no significant psychopathology except for an elevated score in the area of anxiety.  In a January 2007 Social Security disability evaluation, dissociative disorder, polysubstance dependence by history, and personality disorder (with passive aggressive features) were diagnosed.  An October 2011 VA examiner diagnosed dysthymic disorder and schizotypal personality disorder, as did the February 2016 examiner.  

3.  After the development requested above is completed, readjudicate the claims of service connection for upper back, neck, and psychiatric disabilities, and for a TDIU rating.  If any is denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and her representative opportunity to respond, and return the case to the Board.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


